DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, and 15-16, are pending and being examined.  

Response to Amendment
The previous rejection of Claim(s) 1-3, 5-11, 13, 15, and 16, under 35 U.S.C. 102(a)(1) as being anticipated by US 5,147,943 A to Inoue et al. (hereinafter Inoue).
is/are withdrawn in light of the Applicant’s amendments.	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, 11-13, 15 and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-22, recently amended and allowed App. No. 16/492,361, (hereinafter App. No. ‘361).
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach each and every component and read upon the claims in an anticipatory fashion.
	Regarding Claims 1, 3-9, 11-13, 15 and 16, App. No. ‘361 teaches a curable resin composition comprising a curable resin, an imide oligomer composition, and a curing accelerator wherein the imide oligomer composition has an imidization ratio of 70-98%, with no siloxane skeleton, and contains the formula (1-1) 
    PNG
    media_image1.png
    164
    324
    media_image1.png
    Greyscale
, (see claim 1), wherein the curable resin is an epoxy resin, (claim 6 and 13), and a cured product thereof having a weight reduction ratio of less than 2.5% (claim 15-16), a glass transition temp of 150 deg or higher (claim 17),  and an adhesive film comprising the composition (claim 18-22).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0074896 A1 to Tanaka et al. (hereinafter Tanaka).

Regarding claims 1-3, 8-11, 13 and 16, Tanaka teaches a thermosetting resin composition comprising (A) at least one imide oligomer and (B) and epoxy resin component (See abstract), which meets the curable composition and the epoxy meets the claimed curable resin. Tanaka further teaches the imide oligomer has the formula (1) 
    PNG
    media_image2.png
    147
    827
    media_image2.png
    Greyscale
 (para 41), wherein a=0-15, b=0-15, and a+b=0-15 (para 49). The imide oligomer is obtained by reacting 4,4’-(4,4’-isopropylidenediphenoxy)bisphthalic dianhydride (IPBP, mp of 184 deg C) having the formula 
    PNG
    media_image3.png
    134
    406
    media_image3.png
    Greyscale
, with a diamine having the formula (7) 
    PNG
    media_image4.png
    28
    102
    media_image4.png
    Greyscale
, and with a terminal amine component having the formula (5)
    PNG
    media_image5.png
    30
    99
    media_image5.png
    Greyscale
. (para 74-75 and 79-80). Specifically, in Example 2, the imide oligomer is obtained by reacting 0.2 mol of IPBP dissolved in a solvent of DMF, with 0.1 mol of 3,3’-dihydroxy-4-diaminobiphenyl (DAM-1) having the formula 
    PNG
    media_image6.png
    105
    252
    media_image6.png
    Greyscale
 as the diamine, and 0.2 mol of 3-aminophenol as the terminal amine component, resulting in an imide oligomer having a molecular weight of 1478, (para 197-198), which meets the claimed molecular weight. The above 3-aminophenol meets the claimed HO-Ar-N- portion of the claimed formula (1-2), the above IPBP meets the claimed formula (1-2) wherein A is formula (2-1), wherein Z is a divalent hydrocarbon group having an oxygen atom at the binding site, and the DAM-1 meets the claimed B of formula (5-3) for claims 1-3, 9-11, and 13, wherein B is formula (7-1), with Y as a bond, and a hydrogen of the aromatic ring is replaced. When the above a=1 and b=0 of formula (1), this meets the claimed formula (5-3) and meets claims 1-3, 9-11, and 13. Furthermore, the claimed formula (5-3) obtained from IPBP, DAM-1 and 3-aminophenol would have a MW of about 1379, and since the average mw in Example 3 is 1478, one skilled in the art would have a reasonable expectation for there to be “at least one” oligomer chain with the claimed formula (5-3) amongst the chains in the average molecular weight.
The above imide oligomer is mixed with an epoxy resin and cast upon a PET film and cured (para 202-206), which meets the adhesive and cured product cited in claims 8, and the imide oligomer curing agent cited in claim 16. 
In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Tanaka teaches the epoxy resin (i.e. curable resin), and the imide oligomer having the claimed formula (1-2) with a weight average molecular weight of 1478 (para 198). It is known in the art that the polydispersity index indicates the distribution of individual molecular masses in a given polymer sample, (i.e. polydispersity index = Mw/Mn), and typically the polydispersity index ranges from equal to or greater than 1, wherein uniform polymer chain lengths approach a polydispersity index of 1 and a broader amount of molecular weights would be a polydispersity index of greater than 1. Thus, based on the Mw of 1478 in Tanaka, one skilled in the art would have expected for the polydispersity index of a polymer to be equal to or greater than 1, which correlates the number average molecular weight (Mn) of 1478 or less, which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Tanaka is silent regarding properties such as imidization rate of the imide oligomer composition.
However, as cited above and incorporated herein, Tanaka teaches a substantially identical composition of the imide oligomer composition obtained from a substantially identical process of reacting the 0.2 mol of IPBP dissolved in DMF solvent, 0.1 mol of DAM-1 diamine and 0.2 mol of 3-aminophenol, to form an amic acid oligomer solution which is further reacted at 200 deg C for three hours to form the imide oligomer (para 197-198) having the claimed molecular weight, and similarly, the Applicant cites the imide oligomer is obtained by reacting the acid dianhydride with either the diamine and/or phenolic hydroxy-containing monoamine in a solvent to form an amic acid oligomer which is then further reacted at 200 deg C for one hour or more (See para 32 and 39 of specification) and the Applicant cites in their specification that the above molar ratios control the Mn, (See para 32 and 39 of specification), the method gives an imide oligomer composition of multiple types of imide oligomers having formula (1-1) and (1-2), (See para 45 of specification) with the imidization ratio (See Synthesis examples in specification), and this is further evident by the imide oligomer  of Tanaka having the claimed molecular weight and formula. Furthermore, Tanaka also teaches that the imidization reaction can preferably be heated to a temperature of about 250-350 deg C at which the imidization is complete, (para 84) which suggest a 100% imidization rate is achievable.
Thus, one skilled in the art would have a reasonable expectation for the imide oligomer composition of Tanaka to have the claimed imidization rate because Tanaka teaches a substantially identical composition of the imide oligomer composition obtained from a substantially identical process of reacting the 0.2 mol of IPBP dissolved in DMF solvent, 0.1 mol of DAM-1 diamine and 0.2 mol of 3-aminophenol, to form an amic acid oligomer solution which is further reacted at 200 deg C for three hours to form the imide oligomer (para 197-198) having the claimed molecular weight, and similarly, the Applicant cites the imide oligomer is obtained by reacting the acid dianhydride with either the diamine and/or phenolic hydroxy-containing monoamine in a solvent to form an amic acid oligomer which is then further reacted at 200 deg C for one hour or more (See para 32 and 39 of specification) and the Applicant cites in their specification that the above molar ratios control the Mn, (See para 32 and 39 of specification), the method gives an imide oligomer composition of multiple types of imide oligomers having formula (1-1) and (1-2), (See para 45 of specification) with the imidization ratio (See Synthesis examples in specification), and this is further evident by the imide oligomer  of Tanaka having the claimed molecular weight and formula, and Tanaka teaching that the imidization reaction can preferably be heated to a temperature of about 250-350 deg C at which the imidization is complete, (para 84) which suggest a 100% imidization rate is achievable. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claims 4-7, 12, and 15, as cited above an incorporated herein, Tanaka teaches the claimed composition and imide oligomer cited in claims 1 and 9.
Tanaka is silent regarding properties such as melting point, solubility of the imide oligomer composition, and weight reduction, adhesion force, and glass transition temperature, of the cured product.
However, as cited above and incorporated herein, Tanaka teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the aromatic dianhydride, IPBP having a mp of 184 deg C, DAM-1 diamine and 3-aminophenol with the claimed molecular weight in an epoxy resin composition and the Applicant cites in their specification that it is the specific structure and molecular weight of the imide oligomer composition which gives the epoxy resin composition the claimed properties (para 15-17) and the aromatic dianhydride, diamine, phenol monoamine affects the solubility, glass transition temp, and melting point properties of the imide oligomer composition. (para 40-41 and 22).
Thus, one skilled in the art would have a reasonable expectation for the curable  composition and imide oligomer composition of Tanaka to have the claimed melting point, solubility properties of the imide oligomer composition, and weight reduction, adhesion force, and glass transition temperature properties of the cured product because Tanaka teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the aromatic dianhydride, IPBP having a mp of 184 deg C, DAM-1 diamine and 3-aminophenol with the claimed molecular weight and the Applicant cites in their specification that it is the specific structure and molecular weight of the imide oligomer composition which gives the epoxy resin composition the claimed properties (para 15-17) and the type of aromatic dianhydride, diamine, and phenol monoamine affects the solubility, glass transition temp, and melting point properties of the imide oligomer composition. (para 40-41 and 22). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5-11, 13, 15, and 16, is/are rejected under 35 U.S.C. 103 as obvious over US 5,147,943 A to Inoue et al. (hereinafter Inoue).

Regarding claims 1-3, 8-11, 13, and 16, Inoue teaches a thermosetting composition comprising (A) a terminal imide oligomer having hydroxyl groups present, and (B) and organic compound having at least two epoxy groups (See abstract), wherein the imide oligomer has the formula (I) 
    PNG
    media_image7.png
    105
    813
    media_image7.png
    Greyscale
, wherein n is 0-50 (col 5, ln 18-31). The above imide oligomer is specifically obtained from reacting 0.12 mole of 2,3,3’,4’-biphenyltetracarboxylic dianhydride (a-BPDA, MW 294.2, m.p. 199 deg C), with 0.09 mole of 1,3-bis(4-aminophenoxy)benzene, (TPE-R, MW292.3), and 0.06 mole of p-aminophenol (pAOH, MW 109.1), in a solvent to form an amic acid oligomer that is then heated to temperature of 185 deg C for 2 hours to form the imide oligomer (See Table 1, Example 3, col 9, ln 16 to col 10, ln 39). The above TPE-R is the N-Ar-N, portion, and the m-aminophenol is the HO-R-N portion of the above formula (I). The above also meets the claimed formula (1-2), wherein the p-aminophenol meets the claimed HO-Ar-N portion for formula (1-2), the above a-BPDA is the 
    PNG
    media_image8.png
    82
    203
    media_image8.png
    Greyscale
portion and meets the claimed formula (1-2), wherein A formula (2-1), wherein Z is a bond, cited in claim 1, and TPE-R meets the claimed N-B-N, wherein B is formula (7-1) as cited in Example 3 of the Applicant’s specification. When n=0 or 1, the above formula (I) also meets the claimed formula (5-1) and (5-3) of claim 2 and 3.  Inoue further teaches that the imidization reaction occurs by heating the above amic acid oligomer at a temperature of 140 deg C to 250 deg C, (col 5, ln 65-66), which overlaps with the Applicant’s reaction temperature of higher than about 200 deg C cited in para 32-36 of their specification.
The claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Inoue teaches the epoxy resin (i.e. curable resin), and the imide oligomer having formula (I) 
    PNG
    media_image7.png
    105
    813
    media_image7.png
    Greyscale
, wherein n is 0-50 (col 5, ln 18-31), obtained from reacting 2,3,3’,4’-biphenyltetracarboxylic dianhydride (a-BPDA, MW 294.2), with 1,3-bis(4-aminophenoxy)benzene, (TPE-R, MW292.3), and p-aminophenol (pAOH, MW 109.1), and when n=1-50, the above formula (I) formed from a-BPDA, TPE-R and pAOH, would correlate to about 1098-29812, which overlaps and meets the claimed molecular weight, and Inoue further teaches that the imidization reaction occurs by heating the above amic acid oligomer at a temperature of 140 deg C to 250 deg C, (col 5, ln 65-66), which overlaps with the Applicant’s reaction temperature of higher than about 200 deg C cited in para 32-36 of their specification, and would result in an imidization ratio that overlaps with the claimed range as explained below. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
	Inoue is silent regarding the terminal imide oligomer molecular weight and imidization ratio of 70% or higher.
However, as cited above and incorporated herein, Inoue teaches a substantially identical imide oligomer obtained by substantially the same process. Specifically, Inoue teaches reacting 0.12 mole of a-BPDA, with 0.15 mole of diamine+monoamine (0.09 TPE-R + 0.06 pAOH) in a solvent to form an amic acid oligomer that is then heated to temperature of 185 deg C for 2 hours to form the imide oligomer, and similarly, the Applicant’s Examples 19 and 21, the imide oligomer composition is obtained from a dianhydride to diamine ratio of about 1.5:1, with the end groups capped by the monoamine, which is substantially similar to Inoue at a dianhydride to diamine ratio of about 1.33:1 with the end groups capped by 0.06 moles of monoamine, with the similar method of reacting the components in a solvent to form an amic acid oligomer. Inoue further teaches that the imidization reaction occurs by heating the above amic acid oligomer at a temperature of 140 deg C to 250 deg C, (col 5, ln 65-66), which overlaps with the Applicant’s reaction temperature range of about 200 deg C for one hour or longer to form the imide oligomer (para 32-39 of specification), and the Applicant recites that the imide oligomer is obtained from the same dianhydride, diamine and monoamine in para 40-41, and 44, of their specification, further states in para 32-39 of their specification that the molecular weight is controlled by molar ratio of the dianhydride, diamine and monoamine, and the method also gives an imide oligomer composition of multiple types of imide oligomers having formula (1-1) and (1-2), (See para 45 of specification) and the imidization ratio is dependent upon the reaction temperature range, (See Synthesis examples 19 and 21 in specification), and this is further evident because Inoue also teaches the imide oligomer has a small molecular weight. (col 3, ln 32-34).
Thus, one skilled in the art would have a reasonable expectation for the imide oligomer composition of Inoue to have the claimed number average molecular weight and imidization ratio when the amic acid oligomer is reacted in the overlapping temps of 200-250 deg C because Inoue teaches a substantially identical imide oligomer obtained by substantially the same process, specifically, Inoue teaches reacting 0.12 mole of a-BPDA, with 0.15 mole of diamine+monoamine (0.09 TPE-R + 0.06 pAOH) in a solvent to form an amic acid oligomer that is then heated to temperature 140-250 deg C for 2 hours to form the imide oligomer, and in the Applicant’s Examples 19 and 21, the imide oligomer composition is obtained from a dianhydride to diamine ratio of about 1.5:1, with the end groups capped by the monoamine, which is substantially similar to Inoue at a dianhydride to diamine ratio of about 1.33:1 with the end groups capped by 0.06 moles of monoamine, with a similar method of reacting the components in a solvent to form an amic acid oligomer, which is further reacted at about 200 deg C for one hour or longer to form the imide oligomer, and the Applicant recites that the imide oligomer is obtained from the same dianhydride, diamine and monoamine in para 40-41, and 44, of their specification, further states in para 32-39 of their specification that the molecular weight is controlled by molar ratio of the dianhydride, diamine and monoamine, and the method also gives an imide oligomer composition of multiple types of imide oligomers having formula (1-1) and (1-2), (See para 45 of specification) and the imidization ratio is dependent upon the reaction temperature range, (See Synthesis examples 19 and 21 in specification), and this is further evident because Inoue also teaches the imide oligomer has a small molecular weight. (col 3, ln 32-34). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claims 5, 6, 7, and 15, as cited above an incorporated herein, Inoue teaches the claimed composition and imide oligomer cited in claims 1 and 9. Inoue further teaches the composition is heated and cured with a Tg of 278-290 deg C (See Table 2), which is within the claimed range cited in claim 7. Inoue further teaches the imide oligomer has a melting point from 100-300 deg C (col 3, ln 39-43).
Inoue is silent regarding properties such as solubility of the imide oligomer composition, and the weight reduction, adhesion force, of the cured product.
However, as cited above and incorporated herein, Inoue teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the a-BPDA (m.p. 199 deg C), TPE-R and pAOH, with the aromatic anhydride having a melting point lower than 240 deg C, and a cured epoxy resin composition and the Applicant cites in their specification that it is the imide oligomer which gives the epoxy resin composition the claimed properties (para 15-17) and the type of aromatic dianhydride, diamine, phenol monoamine in the imide oligomer affects the solubility, glass transition temp, and melting point properties of the imide oligomer composition, (para 40-41 and 22), which is further evident by the imide oligomer composition of Inoue having the claimed melting point range and the above cured composition of Inoue having the claimed Tg.
Thus, one skilled in the art would have a reasonable expectation for the curable  composition and imide oligomer composition of Inoue to have the claimed solubility properties of the imide oligomer composition, and weight reduction, and adhesion force properties of the cured product because Inoue teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the a-BPDA (m.p. 199 deg C), TPE-R and pAOH, with the aromatic anhydride having a melting point lower than 240 deg C, and a cured epoxy resin composition and the Applicant cites in their specification that it is the imide oligomer which gives the epoxy resin composition the claimed properties (para 15-17) and the type of aromatic dianhydride, diamine, phenol monoamine in the imide oligomer affects the solubility, glass transition temp, and melting point properties of the imide oligomer composition, (para 40-41 and 22), which is further evident by the imide oligomer composition of Inoue having the claimed melting point range and the above cured composition of Inoue having the claimed Tg. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claims 4 and 12, as cited above an incorporated herein, Inoue teaches the claimed composition and imide oligomer cited in claims 1 and 9. Inoue further teaches the imide oligomer has a melting point from 100-300 deg C (col 3, ln 39-43), which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive in part.
On page 15-17, the Applicant argues that that the Examiner admits that Tanaka fails to teach the imidization ratio of 70% or higher, specifically, the Applicant’s Examples 7, 10, 11, and 18, show that when the amic acid oligomer is heated to a temperature of 180 deg C for three hours, a lower imidization ratio is achieved (i.e. 23% and 25%), while Tanaka teaches the imidization reaction occurring at 200 deg C for three hours. This is not persuasive because the Applicant’s specification recites the imidization reaction occurs by heating the amic acid oligomer at a temperature of about 200 deg C or higher (See para 32-39 of specification). Although, the Applicant’s arguments are persuasive regarding temperatures at 180 deg C, the Applicant’s examples show imidization ratios of 90% or more when reacting at a temperature of 300 deg. It does not account for the lower imidization ratio of 70%-89% recited in the claimed range. One skilled in the art would reasonable expect at a lower temperature within the ranges of 200 or higher, as suggested by the Applicant’s specification, would have the lower imidization ratio range of 70%-89% since the trend shows that higher temperatures result in higher imidization ratios. Since 200 deg C reaction temperature of Tanaka is higher than 180 deg C, and the Applicant’s specification that the imidization reaction occurs by heating the amic acid oligomer at a temperature of about 200 deg C or higher, one skilled in the art would have a reasonable expectation for the imide oligomer of Tanaka to have the claimed imidization ratio because the trend in the Applicant’s examples shows that higher temperatures result in higher imidization ratios.
Furthermore, Tanaka also teaches that the imidization reaction can preferably be heated to a temperature of about 250-350 deg C at which the imidization is complete, (para 84) which suggest a 100% imidization rate is achievable.
On page 17-19, the Applicant makes the same arguments addressed above regarding imidization ratio of 70% or more for the Inoue reference which are found persuasive in part for the 102(a)(1) rejection and is withdrawn in light of the Applicant’s arguments.
However, the 103 rejection is maintained because Inoue further teaches that the imidization reaction occurs by heating the above amic acid oligomer at a temperature of 140 deg C to 250 deg C, (col 5, ln 65-66), which overlaps with the Applicant’s reaction temperature of higher than about 200 deg C cited in para 32-36 of their specification. As cited above, Applicant’s examples show imidization ratios of 90% or more when reacting at a temperature of 300 deg. It does not account for the lower imidization ratio of 70%-89% recited in the claimed range. One skilled in the art would reasonable expect at a lower temperature within the ranges of 200 or higher, as suggested by the Applicant’s specification, would have the lower imidization ratio range of 70%-89% since the trend shows that higher temperatures result in higher imidization ratios. Since the 140 deg C to 250 deg C reaction temperature of Inoue overlaps with the Applicant’s range of higher than about 200 deg C, one skilled in the art would have a reasonable expectation for the imide oligomer of Inoue to have the claimed imidization ratio at least in the overlapping range 71-89% because Inoue teaches the imidization reaction occurring in the overlapping ranges of 200-250 deg C and the trend in the Applicant’s examples shows that higher temperatures result in higher imidization ratios.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766       


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766